        Case: 3:18-cv-00126-wmc Document #: 59 Filed: 10/15/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

SAMUEL A. TEAGUE,

        Plaintiff,
                                                    Case No. 18-cv-126-wmc
   v.

DOCTOR HOFFMAN
AND NURSE STECKER,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                               10/15/2020
        Peter Oppeneer, Clerk of Court                       Date
